Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH FIXED INCOME FUND On April 02, 2012, Dreyfus/Standish Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 645 5.125% Senior Notes due 4/15/2022 – CUSIP #416518AB4 of Hartford Financial Services Group, Inc. (the “Senior Notes”). The Senior Notes were purchased from Goldman Sachs & Co., a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman Sachs & Co. received a commission of 0.650% per Senior Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Barclays BB&T Capital Markets BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup Credit Suisse Deutsche Bank Securities Goldman, Sachs & Co. J.P. Morgan Lloyds Securities PNC Capital Markets LLC RBS SMBC Nikko The Williams Capital Group, L.P. U.S. Bancorp UBS Investment Bank Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on July 25-26, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND On May 24, 2012, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 1,485 4.50% Notes due 4/15/2042 – CUSIP #913017BT5 of United Technologies Corp. (the “Notes”). The Notes were purchased from HSBC, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. HSBC received a commission of 0.875% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Banca IMI Barclays Capital BMO Capital Markets BNP Paribas BNY Mellon Capital Markets, LLC BofA Merrill Lynch CICC HK Securities Citigroup Commerzbank Deutsche Bank Securities Goldman, Sachs & Co. HSBC J.P. Morgan Mitsubishi UFJ Securities RBC Capital Markets RBS Securities, Inc. Santander Standard Chartered Bank SMBC Nikko The Williams Capital Group, L.P. UniCredit Capital Markets Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on July 25-26, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH INTERNATIONAL FIXED INCOME FUND On May 24, 2012, Dreyfus/Standish International Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 660 4.50% Notes due 4/15/2042 – CUSIP #913017BT5 of United Technologies Corp. (the “Notes”). The Notes were purchased from HSBC, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. HSBC received a commission of 0.875% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Banca IMI Barclays Capital BMO Capital Markets BNP Paribas BNY Mellon Capital Markets, LLC BofA Merrill Lynch CICC HK Securities Citigroup Commerzbank Deutsche Bank Securities Goldman, Sachs & Co. HSBC J.P. Morgan Mitsubishi UFJ Securities RBC Capital Markets RBS Securities, Inc. Santander Standard Chartered Bank SMBC Nikko The Williams Capital Group, L.P. UniCredit Capital Markets Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on July 25-26, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH GLOBAL FIXED INCOME FUND On June 5, 2012, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 2,365 3.900% Notes due 6/09/2042 – CUSIP #244199BF1 of Deer &Co. (the "Notes"). The Notes were purchased from BofA Merrill Lynch, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. BofA Merrill Lynch received a commission of 0.875% per Note. No other member received any economic benefit. The following is a list of the syndicate's primary members: Barclays BNP Paribas BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. Goldman, Sachs & Co. HSBC J.P. Morgan Mitsubishi UFJ Securities Morgan Stanley RBC Capital Markets Santander Standard Chartered Bank TD Securities US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at the Fund's Board meetings held on October 24-25, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH INTERNATIONAL FIXED INCOME FUND On June 5, 2012, Dreyfus/Standish International Fixed Income Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 1,045 3.900% Notes due 6/9/2042 – CUSIP #244199BF1 of Deer & Co. (the "Notes"). The Notes were purchased from BofA Merrill Lynch, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. BofA Merrill Lynch received a commission of 0.875% per Note. No other member received any economic benefit. The following is a list of the syndicate's primary members: Barclays BNP Paribas BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. Goldman, Sachs & Co. HSBC J.P. Morgan Mitsubishi UFJ Securities Morgan Stanley RBC Capital Markets Santander Standard Chartered Bank TD Securities US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at the Fund's Board meetings held on October 27-25, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH FIXED INCOME FUND On August 7, 2012, Dreyfus/Standish Fixed Income Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 430 4½% debentures due 9/15/2042 - CUSIP #88732JBD9 of Time Warner Cable Inc. (the "Securities"). The Securities were purchased from Morgan Stanley, a member of the underwriting syndicate offering the Securities, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Morgan Stanley received a commission of 0.875% per Security. No other member received any economic benefit. The following is a list of the syndicate's primary members: Barclays BNP Paribas BNY Mellon Capital Markets, LLC Citigroup Credit Agricole CIB Credit Suisse Deutsche Bank Securities Goldman, Sachs & Co. J.P. Morgan Lloyds Securities Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley Ramirez & Co., Inc. RBC Capital Markets RBS SMBC Nikko The Williams Capital Group, L.P. UBS Investment Bank US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at the Fund's Board meetings held on October 24-25, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH FIXED INCOME FUND On September 5, 2012, Dreyfus/Standish Fixed Income Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 585 1.250% Notes due 9/10/2015 – CUSIP #94973VAZ0 of Wellpoint, Inc. (the "Notes"). The Notes were purchased from Citigroup, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Citigroup received a commission of 0.350% per Note. No other member received any economic benefit. The following is a list of the syndicate's primary members: BB&T Capital Markets BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. Huntington Investment Company J.P. Morgan Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley PNC Capital Markets LLC SMBC Nikko SunTrust Robinson Humphrey UBS Investment Bank US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at the Fund's Board meetings held on October 24-25, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH FIXED INCOME FUND On September 11, 2012, Dreyfus/Standish Fixed Income Fund, a series of Dreyfus Investment Funds (the "Fund"), purchased 505 2.550% Senior Notes due 9/18/2015 – CUSIP #780099CC9 of Royal Bank of Scotland (the "Senior Notes"). The Senior Notes were purchased from RBS Capital Markets, a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. RBS Capital Markets received a commission of 0.300% per Senior Note. No other member received any economic benefit. The following is a list of the syndicate's primary members: BMO Capital Markets BNY Mellon Capital Markets, LLC Citigroup CIBC HSBC nabSecurities, LLC RBC Capital Markets RBS TD Securities UBS Investment Bank Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at the Fund's Board meetings held on October 24-25, 2012. These materials include additional information about the terms of the transaction.
